Ingraham, J. (concurring):
I concur fully in Mr. Justice Scott’s opinion. If these defendants had put up any ordinary merchandise in a package which exactly reproduced the plaintiff’s package and labels and offered it for sale, there would be no question but that it would be unfair competition which a court of equity would enjoin. The plaintiff has established an important business, manufacturing and selling certain literary and artistic productions which it is conceded they have no exclusive right to manufacture and sell. The name of the publisher of a book of this kind is unimportant; it is the general artistic appearance of the book itself that attracts the purchaser,, and I can see no reason why the defendants should be allowed to reproduce a book manufactured and sold by the plaintiff, in all its details and peculiarities, so that it requires a comparison of the two articles to distinguish them, than any other article of merchandise. It is, however, said that because the defendants can exactly reproduce the plaintiff’s books by a cheap and inferior process and are, therefore, able to sell them at a much lower price than that at which the plaintiff is able to sell the books it produces, the court should not interfere. But it seems to me that this'is the very reason why a court of equity interferes — to prevent a fraudulent and unfair competition by one manufacturer appropriating the skill and labor of another manufacturer in designing and manufacturing merchandise, so that one can reproduce the articles better designed and manufactured, and by avoiding the expense involved in the designing and preparation of the article, undersell his competitor.
That these defendants manufactured the books that they offered for sale is not disputed ; that they exactly reproduced the plaintiff’s books is not disputed; and an inspection of the two books establishes that the ordinary purchaser, influenced only by the general effect and not by a comparison of the books themselves, would not detect the difference. Why should the defendants be allowed to *178appropriate the benefits of the experience, business sagacity, artistic ability and of the money that the plaintiff has invested in these books by manufacturing an exact reproduction, avoiding the expense incurred by the plaintiff in designing and producing the books; and put them on the market under such circumstances as will deceive the casual purchaser and at a price which would be a strong inducement to purchase the defendants’ rather than the plaintiff’s productions ? The defendants have the right to design these books; to combine the illustrations and the text, and to bind their books in such style and manner as they desire; but I do not think that they have'the right to exactly reproduce the type, illustrations, binding, and design of the plaintiff’s books, although greatly inferior in artistic value, and sell them at a much lower price than the plaintiff can sell its books for. I can see no reason why the same general rule. which has been adopted and enforced as to general merchandise should not apply to books or any other article manufactured by one merchant for general sale and distribution, and it seems to me that,, upon the defendants’ own statement, a case is made out which justifies the interposition of a court of equity.
Order .reversed, with ten dollars costs and disbursements,, and motion granted, with ten dollars costs, upon plaintiff giving the-undertaking mentioned in opinion.